Third District Court of Appeal
                               State of Florida

                        Opinion filed August 24, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1668
                     Lower Tribunal No. 18-17443 CC
                           ________________


                        Claudia E. Lewis, etc.,
                                  Appellant,

                                     vs.

            Great Northern Insurance Company, etc.,
                                  Appellee.


      An Appeal from the County Court for Miami-Dade County, Myriam
Lehr, Judge.

      The Burton Firm, P.A., and Marc A. Burton and Richard J. Burton, for
appellant.

      Kennedys Law and Kristen D. Perkins and Jordan H. Lewis, for
appellee.


Before LINDSEY, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.